Exhibit 10.14

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) is made and entered into effective as of
the 22nd day of April, 2003 (the “Effective Date”), by and between BIODELIVERY
SCIENCES INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), and GOLD
BANK, a Florida banking corporation, its successors and assigns (“Bank”).
Capitalized terms used in this Agreement have the meanings assigned to them in
Section 1 hereof.

 

BACKGROUND

 

(1) The Borrower has requested that the Bank make available to the Borrower a
line of credit (the “Facility”) in the principal amount of up to One Million
Dollars ($1,000,000.00) for the purchase of additional equipment.

 

(2) The Facility is to be secured by a first priority lien on all Equipment (as
hereinafter defined) of the Borrower, including, without limitation, a purchase
money security interest in all Equipment purchased using funds of the Facility
from and after the date hereof, all on the terms and subject to the conditions
set forth herein.

 

(3) The Bank has agreed to provide the Facility on the terms and subject to the
conditions set forth herein and in the other Loan Documents (as hereinafter
defined).

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein, and other good and valuable consideration in hand
paid by the parties hereto, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

OPERATIVE PROVISIONS

 

SECTION 1. DEFINITIONS

 

1.1. Background. The Borrower and Bank acknowledge and agree that the recitals
set forth above (the “Background”) are true and correct, and the Background and
the defined terms referred to therein are incorporated and made a part of this
Agreement.

 

1.2. Defined Terms. Except as otherwise expressly provided in this Agreement,
the following terms shall have the respective meanings ascribed to them below
for all purposes of this Agreement, unless the context shall otherwise require:

 

1.2.1. “Account” means the same definition as the definition contained in
Article 9 of the Uniform Commercial Code of the State of Delaware as from time
to time in effect, and shall also mean any account receivable of Borrower as
that term is used under GAAP.



--------------------------------------------------------------------------------

1.2.2. “Account Debtor” means any Person who owes payment to Borrower for goods
or services rendered by Borrower to that Person.

 

1.2.3. “Acquisitions” means the purchase by Borrower for cash, securities,
property or other consideration, that is not in the ordinary course of the
operation of Borrower’s business, to acquire existing businesses, patents,
licenses or other tangible and/or intangible assets, all of which are required
to be compatible with and in furtherance of the operation and nature of
Borrower’s business.

 

1.2.4. “Advance(s)” means an advance of funds by Bank to Borrower under the
Facility pursuant to the provisions of this Agreement.

 

1.2.5. “Agreement” means this Agreement, as the same may be amended,
supplemented or otherwise modified from time to time by an agreement in writing
signed by Borrower and Bank.

 

1.2.6. “Business Day” means a day that is not a Saturday, a Sunday, or a day on
which Bank is closed pursuant to authorization or requirement of law.

 

1.2.7. “Capital Stock” means any capital stock of the Borrower, whether common
or preferred.

 

1.2.8. “Capitalized Leases” means leases that are treated for tax purposes
pursuant to GAAP as installment purchases of capital assets rather than
operating leases.

 

1.2.9. “Cash Balances” means all liquid assets of Borrower (as defined by GAAP)
with maturities of ninety (90) days or less. For purposes of clarification, Cash
Balances shall not include any liquid assets of any Subsidiary or other entity
that is consolidated with Borrower for accounting purposes.

 

1.2.10. “Collateral” means all Equipment (as defined herein) now or hereafter
owned by the Borrower.

 

1.2.11. “Commitment Period” means the period from and including the date of this
Agreement to but not including the Commitment Termination Date.

 

1.2.12. “Commitment Termination Date” means the date upon which the Bank has no
further obligation to make Advances of portions of the Facility, which date
shall be the earlier of (i) following the occurrence of an Event of Default
under this Agreement, the date upon which the Bank notifies the Borrower in
writing that it has elected, pursuant to the provisions of this Agreement, not
to make further Advances or (ii) October 30, 2003.

 

1.2.13. “Debt” means all indebtedness of Borrower in respect of money borrowed,
including, without limitation, (i) all Capitalized Leases or asset and leaseback
obligations created in connection with a sale and leaseback financing or similar
financing arrangement, (ii) obligations evidenced by a promissory note, bond or
similar written obligation for the payment of money, or (iii) other contingent
liabilities, whether direct or indirect (such as by way of a letter of credit
issued for the account of Borrower) in connection with the

 

2



--------------------------------------------------------------------------------

obligations, stock, or dividends of any Person that would be required by GAAP to
be included in determining total liabilities as shown on a balance sheet for
Borrower (provided the obligation so guaranteed is not otherwise included in the
calculation of Debt for purposes hereof).

 

1.2.14. “Default Rate” means the highest rate permissible under applicable law
from and as of the date of any Event of Default until the entire obligation or
any judgment thereon is paid in full.

 

1.2.15. “Designated Officer” means the officers from time to time designated
from Borrower to Bank pursuant to written notice from the President of Borrower.

 

1.2.16. “Disclosure Schedule” means the schedule delivered to the Bank by
Borrower simultaneously with the execution of this Agreement, setting forth the
limitations to or qualifications of the representations and warranties as
specifically stated in Section 4 of this Agreement.

 

1.2.17. “Effective Date” means the date stated above in the preamble to this
Agreement.

 

1.2.18. “Environmental Laws” means any federal, state, or local statutory or
common law, ordinance, rule or regulation, whether now in existence or
established or enacted in the future, relating to pollution or protection of the
environment, including without limitation, any common law of nuisance or
trespass, and any law, rule or regulation relating to emissions, discharges,
releases or threatened releases of pollutants, contaminants or chemicals, or
industrial, toxic or hazardous substances or waste into the environment
(including without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of nuclear or radioactive material, pollutants, contaminants or
chemicals or industrial, toxic or hazardous substances or wastes, which
Environmental Laws include but are not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), 42
U.S.C. ‘ 9601, et seq., the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), Public Law 99-499, 100 Stat. 1613, the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. ‘ 6901, et seq., the Florida Resource Recovery
and Management Act, Section 403.702, et seq., Florida Statutes, the Pollutant
Discharge Prevention and Control Act, Section 376.011-376.17 and 376.19-376.21
Florida Statutes, and all federal, state or local environmental statutes,
ordinances, rules and regulations.

 

1.2.19. “ERISA” means the Employee Retirement Income Security Act of 1974 as
amended from time to time.

 

1.2.20. “Equipment” means all Equipment (as defined in Article 9 of the Uniform
Commercial Code of the State of Delaware as in effect from time to time, and
including, without limitation, all Equipment purchased using funds of the
Facility from and after the date hereof), employed in connection with the
Borrower’s business located at 185 South Orange Avenue, Bldg. #4 Newark, New
Jersey, together with all present and future additions, attachments and
accessions thereto and all substitutions therefor and replacements thereof, and
copies or originals of all testing, quality control and other records relating
to any of the Equipment. For the

 

3



--------------------------------------------------------------------------------

avoidance of doubt, the term “Equipment” shall not mean any other personal or
real property of the Borrower, including, without limitation, all Inventory,
General Intangibles or other Goods (each as defined in Article 9 of the Uniform
Commercial Code of the State of Delaware as in effect from time to time) of the
Borrower.

 

1.2.21. “Event of Default” means any of the events specified in Section 7.1
hereof.

 

1.2.22. “Facility” is defined in the Background.

 

1.2.23. “Fiscal Year” means the fiscal year of the Borrower for accounting and
tax purposes, which ends on December 31st of each year.

 

1.2.24. “GAAP” or “Generally Accepted Accounting Principles” means those
principles of accounting set forth in Opinions of the Financial Accounting
Standards Board of the American Institute of Public Accountants or which have
other substantial authoritative support and are applicable in the circumstances
as of the date of any report required herein or as of the date of an application
of such principles as required herein, as such principles are from time to time
supplemented and amended.

 

1.2.25. “Interest Expense” for any period means interest, whether expensed or
capitalized, in respect of Debt of the Borrower outstanding during such period.

 

1.2.26. “Line Facility Note” means the equipment term promissory note executed
by the Borrower in favor of the Bank pursuant to Advances made under the Line
Facility, in the form attached hereto as Exhibit A.

 

1.2.27. “Line Facility Note Maturity Date” means fifty four months from the date
of Closing hereunder, or November 30, 2007.

 

1.2.28. “Loan Documents” means this Agreement, the Line Facility Note, the
Security Agreement and any other security instruments from time to time executed
by Borrower in conjunction with the Facility, and all other instruments,
certificates, statements, documents or other writings delivered pursuant hereto
or thereto.

 

1.2.29. “Maximum Line Facility Committed Amount” means, with respect to the Line
Facility, the maximum principal amount of One Million and No/100 Dollars
($1,000,000.00), which Bank has agreed to lend to Borrower pursuant hereto, as
evidenced by the Line Facility Note.

 

1.2.30. “Minimum Cash Balances to Total Liabilities Ratio” means 2 to 1, which
shall constitute the lowest ratio of Cash Balances to Total Liabilities
permitted with respect to the Borrower’s operations at all times, to be
certified to the Bank as of the last day of each fiscal year.

 

4



--------------------------------------------------------------------------------

1.2.31. “Officer’s Certificate” means a certificate containing, among other
things, certifications as to loan covenant compliance, in form and substance
satisfactory to Bank, signed by a Designated Officer, in the form attached as
Exhibit “C”.

 

1.2.32. “Permitted Liens” means (i) liens for taxes not yet due or which are
being contested in good faith by appropriate proceeding and against which
reserves reasonably deemed adequate by the Bank, (ii) liens in favor of Bank,
and (iii) liens described in Section 4.5 of the Disclosure Schedule (which shall
not include any liens on the Collateral hereunder).

 

1.2.33. “Person” means an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture or any
other entity or a government or any agency or political subdivision thereof.

 

1.2.34. “Reportable Event” means any of the events set forth in Section 4043(b)
of ERISA.

 

1.2.35. “Security Agreement” means the Security Agreement attached hereto as
Exhibit “D” and executed by Borrower granting a first priority security interest
in the Equipment to the Bank.

 

1.2.36. “Solvent” means as to any Person, that such Person (i) owns property
whose fair saleable value is greater than the amount required to pay all of such
Person’s indebtedness (including contingent debts), (ii) is able to pay all of
its indebtedness as such indebtedness matures and (iii) has capital sufficient
to carry on its business and transactions and all business and transactions in
which it is about to engage.

 

1.2.37. “Subsidiary” means any corporation or other entity of which more than
50% of voting stock at any time is directly or indirectly owned or controlled by
the Borrower, or that is directly or indirectly under common ownership or
control with the Borrower.

 

1.2.38. “Total Liabilities” means all liabilities of the Borrower as defined by
GAAP, including all contingent liabilities of the Borrower for any obligation of
any Subsidiary or any third party.

 

1.3. Other Definitional Provisions. All terms defined in or incorporated into
this Agreement shall have the same defined meanings when used in the other Loan
Documents or any certificate or other instrument made or delivered pursuant
hereto unless the context otherwise requires. Any accounting term used but not
defined herein shall have the meaning given to it under GAAP.

 

SECTION 2. THE FACILITY

 

2.1. The Facility. Subject to the terms and conditions of this Agreement,
including, without limitation, the Maximum Line Facility Committed Amount and
Advance limitations as herein described, Bank agrees to make available to
Borrower the Line Facility in the maximum principal amount of One Million and
No/100 Dollars ($1,000,000.00). Prior to the Line Facility Maturity Date, and
provided all conditions set forth in Section 2.1.2, below, have been satisfied,

 

5



--------------------------------------------------------------------------------

Bank shall, pursuant to this Agreement and upon the request of Borrower, make
Advances under the Facility. All or any portion of the Maximum Line Facility
Committed Amount may be prepaid without prepayment premium or penalty; provided,
however that no amounts so prepaid shall be available during the term of this
Agreement for reborrowing.

 

2.1.1. The Line Facility Note. Each Advance under the Facility shall be
evidenced by the Line Facility Note.

 

2.1.2. Conditions to Advances. At the time of each Advance of a portion of the
Facility, each of the following must be satisfied in all material respects:

 

2.1.2.1. Representations and Warranties. All of the representations and
warranties of the Borrower set forth in this Agreement or in any of the other
Loan Documents shall be correct in all material respects on and as of the date
of such Advance as though made on and as of such date.

 

2.1.2.2. No Default. The Borrower shall have observed and performed in all
material respects all of the terms, conditions and agreements set forth herein
or in any other Loan Documents on its part to be observed or performed and no
Event of Default shall have occurred and be continuing thereunder.

 

2.1.2.4. Draw Eligibility. Aggregate Advances then-outstanding under the Line
Facility, inclusive of the amount to be advanced under the current request, do
not exceed seventy-five percent (75%) of the lower of cost or fair market value
(as determined by the Bank) of all Equipment of the Borrower, inclusive of the
equipment to be purchased under the current request. The Bank shall have the
right at all times to inspect and have agents acceptable to the Bank appraise
the Equipment for purposes of verification of this condition.

 

2.1.2.5. Not Exceed the Maximum Line Facility Committed Amount. Aggregate
Advances then-outstanding under the Line Facility, inclusive of the amount to be
advanced under the current request, do not exceed the Maximum Line Facility
Committed Amount.

 

2.1.2.6. Commitment Termination Date. The Commitment Termination Date has not
occurred in accordance with the terms of this Agreement.

 

2.1.2.7. Borrower’s Certificate. Bank is in possession of a current acceptable
Officer’s Certificate (as to compliance with the representations, warranties and
covenants set forth herein) as of the date of the Advance.

 

2.1.2.8. Execution of Documentation. As a condition to each Advance under the
Facility, Borrower shall provide copies of documentation detailing the equipment
to be purchased (including a description of the equipment), together with
evidence satisfactory to the Bank that the equipment has been delivered to the
location of Borrower in Newark, New Jersey within ten (10) days of such
delivery. Borrower further authorizes the filing of a UCC-1 financing

 

6



--------------------------------------------------------------------------------

statement(s) and any other documents in connection with the perfection by Bank
of a purchase money security interest in the equipment purchased with the
Advance.

 

2.1.3. Advances. Advances shall be made by Bank under the Facility on the same
domestic Business Day of Bank’s receipt of Borrower’s request from a Designated
Officer for an Advance if received by 2:00 p.m., Tampa, Florida time, and if
Borrower’s request for an Advance is received thereafter, as soon as
practicable, but in any event by 9:00 a.m., Tampa, Florida time, the following
Business Day (provided, however, Bank shall only be required to fund such
Advance on a Business Day). The Borrower’s request for an Advance under the
Facility may be provided either telephonically, via e-mail, by U.S. Mail,
prepaid overnight delivery, or by facsimile transmission, in any case provided
by a Designated Officer of Borrower, and specifying the proposed date of the
Advance and the principal amount of such Advance. Each Advance shall bear
interest at the rate stated in the Line Facility Note, and shall be made by
crediting the amount of the Advance to the general deposit account of Borrower
maintained with Bank (the “Deposit Account”), except as otherwise from time to
time specified by Borrower. Unless Borrower provides Bank with written
information to the contrary, the president, the chief financial officer or any
vice president of Borrower shall each constitute a “Designated Officer” for
purposes of requests, certifications and notifications under this Agreement.
Borrower agrees that throughout the term of the Facility, the President of
Borrower will provide written notification to Bank of any change in officers and
personnel of Borrower necessitating a change in the Designated Officer(s) of
Borrower, and Bank is hereby expressly authorized to rely upon any such written
notification received by Bank. As requested by the Bank, the Bank’s electronic
sweep procedures as in effect from time to time shall apply to the Advances.

 

2.1.4. Initial Advance. The initial Advance to be made by Bank hereunder shall
be based upon the Officer’s Certificate provided by Borrower to Bank at or prior
to the Effective Date, shall be subject to the satisfaction of the conditions
precedent to Closing set forth in Section 2.4 of this Agreement, and shall
further be subject to the confirmation by the Bank of the Equipment manufacturer
numbers and serial numbers provided by the Bank.

 

2.1.5. Payments. Each payment and prepayment by Borrower of principal and
interest under the Line Facility Note shall be made in such coin or currency of
the United States of America as at the time of payment is legal tender for the
payment of public and private debt. If any installment of principal or interest
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day; and, in the case of
principal, interest shall be payable during the extension at the rate specified
in the Line Facility Note.

 

2.1.6. Mandatory Principal Repayments. In the event that the Minimum Cash
Balances to Total Liability Ratio at any time during the term of this Agreement
falls below 2 to 1, the Borrower shall make a immediate prepayment in an amount
sufficient to reduce the amount outstanding under the Line Facility Note by
one-half. The Borrower’s failure to make any repayment or prepayment required by
this Section within ten (10) Business Days after having received the notice from
the Bank described above, shall constitute an Event of Default under Section 7.1
below.

 

7



--------------------------------------------------------------------------------

2.1.7. Advances to Cure Default. Upon the occurrence of an event of default by
Borrower under any Debt (including, without limitation, the obligations of
Borrower under the Line Facility Note), the Bank shall have the right, but not
the obligation, to advance any sums necessary to cure such event of default. Any
sums so advanced shall constitute an Advance under the Loan Documents, shall
bear interest at the Default Rate and shall be immediately due and payable.

 

2.2 Commitment Fees. Contemporaneously with the execution of this Agreement, as
consideration for making the Facility available to Borrower, Borrower shall pay
to Bank a commitment fee of $5,000.00.

 

2.3 Closing of the Facility. The closing of the transactions contemplated hereby
(the “Closing”) shall be held in Newark, New Jersey, effective for all purposes
as of the Effective Date, or at such other time and/or place as the parties may
agree.

 

2.4 Conditions Precedent to Closing. The Bank shall have no obligation to close
the transactions contemplated hereby to the Borrower under the Facility until
the Bank has received the items listed below and/or the events described below
have occurred, as the case may be:

 

2.4.1 Loan Documents. The Loan Documents shall have been duly executed by the
Borrower and delivered to the Bank.

 

2.4.2 Security Agreement. The Security Agreement shall have been duly executed
by the Borrower and delivered to the Bank.

 

2.4.3 Borrowing Resolutions and General Certificate. Copies of (i) the
resolutions of the Borrower certified by the corporate secretary authorizing
execution of this Agreement and the other Loan Documents on behalf of the
Borrower and authorizing specified officers of the Borrower to execute and
deliver this Agreement and the other Loan Documents on behalf of the Borrower,
and (ii) an officer’s certificate accompanying a current version of articles of
incorporation and bylaws and incumbency.

 

2.4.4 Certificates of Incumbency. A certificate of incumbency showing the
present president, secretary, and any other persons executing any of the Loan
Documents on behalf of the Borrower and specimen signatures of said persons.

 

2.4.5 No Adverse Change. Since December 31, 2002, no conditions have occurred or
arisen regarding either the Borrower’s financial condition which the Bank deems,
in its sole discretion, to have a materially adverse impact on the Borrower’s
financial condition.

 

2.4.6 Landlord’s Waiver and Acknowledgment. The landlord of any premises leased
by the Borrower where Equipment is located shall have executed and delivered to
Bank a Landlord’s Waiver and Acknowledgment with respect to the first priority
security interest in Equipment granted in the Security Agreement.

 

8



--------------------------------------------------------------------------------

2.4.7 Lien Priority and Terminations. The Bank shall have received a lien search
verifying the priority of the security interest granted in the Collateral, and
any liens on the Collateral other than Permitted Liens shall have been
terminated.

 

2.4.8. Opinion of Counsel. An opinion of counsel to the Borrower, acceptable to
the Bank.

 

SECTION 3. SECURITY

 

All amounts due from Borrower to Bank under this Agreement and the Note shall be
secured as follows:

 

3.1. Security Documents. Simultaneously with the execution of this Agreement,
Borrower shall execute and deliver to Bank (i) one or more security agreements
(collectively, the “Security Agreement”) relating to all Equipment of Borrower
evidencing a first priority security interest in all Equipment and a purchase
money security interest in all Equipment purchased by the Borrower using the
proceeds of the Facility. Borrower further authorizes Bank to file UCC-1
financing statements and other documents as deemed necessary by Bank to evidence
a first priority security interest in the Collateral. Additionally, Borrower
shall execute and deliver such security agreements, assignments and other
documents as may, in the reasonable opinion of Bank’s counsel, be necessary or
desirable in connection with perfecting a first security interest in such
Collateral.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce Bank to enter into this Agreement and to make the Advances hereunder,
Borrower represents and warrants to Bank (which representations and warranties
shall survive the delivery of the documents mentioned herein and the making of
the Facility contemplated hereby) as follows:

 

4.1 Legal Existence. Borrower is a corporation duly formed and organized,
validly existing and in good standing under the laws of the State of Delaware
and qualified to transact business in the States of New Jersey and Florida and
in all jurisdictions where qualification is required for the conduct of its
business, other than jurisdictions where the failure to qualify would not have a
material adverse effect on the Borrower. Borrower has the power to own its
properties and to carry on its business as now being conducted, and Borrower is
in compliance with all other material requirements of law applicable to it and
to its business.

 

4.2 Legal Power of Borrower; Authorization. Borrower has the legal right, power
and authority to make, deliver and perform the Loan Documents and Borrower has
the legal right, power and authority to borrow thereunder, and such actions will
not violate any provision of law or its articles of incorporation and amended
and restated bylaws. Borrower has taken all necessary corporate and shareholder
action on its part to be taken to authorize the execution, delivery and
performance of the Loan Documents and to authorize the borrowings by Borrower
contemplated hereby.

 

9



--------------------------------------------------------------------------------

4.3 Enforceable Obligations. The Loan Documents have been duly executed and
delivered on behalf of Borrower; and the Loan Documents constitute the legal,
valid and binding obligations of each, enforceable in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and general principles of equity
which may limit the availability of equitable remedies.

 

4.4 Financial Condition. The balance sheet of Borrower dated December 31, 2002,
the related statements of operations, stockholders’ equity and cash flow for the
year then ended, audited by Grant Thornton LLP, fairly present the financial
condition of the Borrower as at the date of said balance sheet and the results
of their operations for said year (all such financial statements are referred to
herein as the “Financial Statements”). The Borrower does not have any material
direct liabilities or contingent obligations as of the date of this Agreement
which are not provided for or reflected in the Financial Statements. All
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis maintained throughout the period involved (except that full
footnotes and year-end adjustments are not included in the unaudited interim
financial statements). There has been no material adverse change in the
business, properties or condition, financial or otherwise, of Borrower since the
date of the Financial Statements.

 

4.5 Title to Collateral; Priority of Liens. Borrower has good, indefeasible and
marketable title to all of the Collateral, free and clear of all judgments,
liens, security interests or other encumbrances other than the Permitted Liens
and except for liens identified on the Disclosure Schedule as liens to be
terminated prior to the Effective Date. Borrower has paid or discharged all
lawful claims that are due which, if unpaid, might become a lien against or
encumbrance upon any of the Collateral. The liens and security interests granted
to Bank under the Security Agreement are first priority liens and security
interests in the Collateral, subject to the Permitted Liens.

 

4.6 Taxes. The Borrower has filed accurate and complete tax returns required to
be filed by them with respect to all taxes owed or filed an appropriate
extension, all taxes shown thereon have been paid or adequate provision for the
payment of such taxes has been made, and no controversy in respect of additional
taxes, state or federal, of the Borrower is pending, or to the knowledge of the
Borrower, threatened.

 

4.6 Solvent Financial Condition. Borrower is now and, after giving effect to the
Facility to be made by Bank, at all times will be Solvent.

 

4.7 Governmental Consents. Borrower has, and is in good standing in all material
respects with respect to, all governmental consents, approvals, licenses,
authorizations, permits, certificates, inspections and franchises necessary to
continue to conduct its business as heretofore or proposed to be conducted by it
and to own or lease and operate its business as it is now conducted.

 

10



--------------------------------------------------------------------------------

4.8 Contract or Restriction Affecting Borrower. The Borrower neither is a party
to nor bound by any contract or agreement or subject to any articles of
incorporation, bylaws or other corporate restrictions which adversely affects
the business, properties, or condition, financial or otherwise, of the Borrower.

 

4.9 Patents and Trademarks. The Borrower owns, possesses, or has the right to
use all necessary patents, licenses, trademarks, trademark rights, trade names,
trade name rights, copyrights, trade secrets and other confidential commercial
and proprietary information, free from burdensome restrictions, which are
material to the conduct its business as conducted as of the Effective Date, and,
to the knowledge of the Borrower, without infringement of any patent, license,
trademark, trade name, copyright or other proprietary right of any other person.

 

4.10 Litigation. There are no investigations, actions, suits or proceedings by
any federal, state or local government body, agency or authority, or any
political subdivisions thereof, or by any person, pending, or to the knowledge
of the Borrower, threatened against the Borrower or other proceedings to which
the Borrower is a party (including administrative or arbitration proceedings),
(a) that are likely to result in any material adverse change in, or to have any
other material adverse effect on, the business or condition, financial or
otherwise, of the Borrower, or (b) that, whether or not the Borrower is a party
thereto, seek to restrain, enjoin, prohibit or obtain damages or other relief
with respect to the transactions contemplated by this Agreement. The Disclosure
Schedules list investigations, actions, suits or proceedings of which Borrower
is aware, none of which are likely to result in any material adverse change in,
or have any other material adverse effect on, the Business or condition,
financial or otherwise, of the Borrower.

 

4.11 Environmental Matters.

 

4.11.1 Borrower is in compliance with all provisions of the Environmental Laws,
except where the failure to so be in compliance will not materially and
adversely affect the business, properties or condition, financial or otherwise,
of Borrower, as the case may be.

 

4.11.2. Borrower has not received any assessment, notice of liability or notice
of financial responsibility, and no notice of any action, claim or proceeding to
determine such liability or responsibility, or the amount thereof, or to impose
civil penalties with respect to a site listed on any federal or state listing of
sites containing or believed to contain hazardous materials under any
Environmental Law, and Borrower has received no notification that any hazardous
substances (as defined under CERCLA) that it has disposed of have been found in
any site at which any governmental agency is conducting an investigation or
other proceeding under any Environmental Law.

 

4.11.3. Except for radioactive materials used in compliance with all applicable
laws and regulations in the ordinary course of Borrower’s business, no part of
any of the property used by Borrower in its businesses or in any building,
structure or facility located thereon or improvement thereto contains asbestos
or polychlorinated biphenyls (PCBs); have electrical transformers, fluorescent
light fixture ballasts or other equipment containing PCBs installed thereon or
therein; is used for the handling, processing, storage or disposal of Hazardous
Materials; or contain above-ground or underground storage tanks or other storage

 

11



--------------------------------------------------------------------------------

facilities for Hazardous Materials or, if any of the foregoing circumstances
exist, the same does not and will not have a materially adverse impact on the
financial condition or business operations of the Borrower.

 

4.12 Compliance with Law. Borrower is and has at all times been in compliance
with all provisions of all laws, ordinances and regulations applicable to
Borrower and the business conducted by it, except where the failure to so be in
compliance will not materially and adversely affect the business, properties or
condition, financial or otherwise, of Borrower, as the case may be..

 

4.13 ERISA. The Borrower has not incurred any material accumulated funding
deficiency within the meaning of ERISA, or incurred any material liability in
connection with any employee benefit plan established or maintained by the
Borrower (or in any multi-employer Plan (as defined in Section 4001(a)(3) of
ERISA) in which Borrower participates) and no Reportable Event has occurred or
is occurring.

 

4.14. Default. As of the date hereof, there does not exist any Event of Default.

 

4.15 Liabilities. The Borrower has not incurred any debts, liabilities, or
obligations other than those disclosed to the Bank in connection with the
Borrower’s request for the extension of credit contemplated hereby or those
shown on the financial statements and/or the notes thereto submitted to the Bank
by the Borrower or those incurred in the ordinary course of business subsequent
to the date of the financial statements.

 

4.16 Regulation U. No part of the proceeds of the Facility will be used to
purchase or carry or to reduce or retire any loan incurred to purchase or carry,
any margin stocks (within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stocks. Neither Borrower nor any
Subsidiary is engaged and will not engage as one of its important activities in
extending credit for the purpose of purchasing or carrying such margin stocks.
If requested by the Bank, the Borrower and Subsidiaries will furnish to the
Bank, in connection with the Facility, a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U. In
addition, no part of the proceeds of the Facility will be used for the purchase
of commodity future contracts (or margins therefor for short sales), or for any
commodity.

 

4.17 Securities Law. Borrower is not (i) an “investment company” or a company
“controlled” by an “investment company” (within the meaning of the Act of 1940,
as amended), (ii) a “holding company,” or a subsidiary or affiliate of a
“holding company,” or a “public utility” within the meaning of the Public
Utility Holding Company Act of 1935, as amended, or (iii) a “public utility”
within the meaning of the Federal Power Act, as amended.

 

4.18 No Untrue Statements. To the knowledge of the Borrower, neither this
Agreement, nor any of the other Loan Documents, nor any other agreement, report,
schedule, certification or instrument simultaneously with the execution of this
Agreement delivered to the Bank by the Borrower or by any officer thereof,
contains any misrepresentation or untrue statement of any material fact or omits
to state any material fact necessary to make any of such agreements, reports,
schedules, certificates or instruments not misleading in any material respect.

 

12



--------------------------------------------------------------------------------

4.19 Subsidiaries. Except as set forth on the Disclosure Schedule (as updated
from time to time by notice to Bank, which notice may be provided in the form of
copies of filings by the Borrower with the SEC) the Borrower has no
Subsidiaries.

 

4.20 Capital Structure of Borrower. The authorized capital structure of the
Borrower (including all option, warrants or other rights to purchase capital
stock of the Borrower) is as described in the Borrower’s Annual Report on Form
10-KSB filed with the Securities and Exchange Commission on March 28, 2003 (the
“Borrower’s 10-K”).

 

SECTION 5. AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that from the date of this Agreement until payment
in full of all the amounts outstanding under the Note, unless Bank shall
otherwise consent in writing, Borrower shall fully comply with the following
provisions:

 

5.1. Financial Reports and Other Data.

 

(a) Borrower will deliver or cause to be delivered to Bank certified copies of
its Quarterly Reports on Form 10-Q and Annual Reports on Form 10-K as filed with
the Securities and Exchange Commission within seven (7) days of such filing (or
if such filing is extended or delayed, internally prepared income statements and
balance sheets for Borrower, certified as true and correct by Borrower to Bank’s
satisfaction shall be provided within forty five (45) days of the end of each
fiscal quarter and within one hundred and twenty (120) days of the end of each
fiscal year throughout the term of the Facility). In addition, Borrower shall,
from time to time provide to the Bank such additional information regarding the
financial position or business of the Borrower as Bank may reasonably request.

 

(b) Within forty five (45) days of the end of each calendar quarter throughout
the term of the Facility, internally prepared income statements and balance
sheets for Borrower, all certified as true and correct by Borrower to Bank’s
satisfaction and an Officer’s Certificate signed by a Designated Officer of
Borrower in the form attached hereto as Exhibit “C” (including compliance with
the Minimum Cash Balances to Total Liabilities Ratio); if any Event of Default
exists on the date of such certificate, such certificate shall set forth the
details thereof and the action which Borrower is taking or proposes to take with
respect thereto.

 

(c) In the event that (i) Borrower fails to furnish any required financial
statements or Officer’s Certificates when due, or (ii) fails to prepare any
required monthly financial statements in accordance with GAAP, consistently
applied, Bank may, without waiving its right to claim a default due to such
failure, have the books and records of Borrower audited by an independent
certified public accountant of Bank’s choice at the expense of Borrower.

 

13



--------------------------------------------------------------------------------

5.2. Conduct of Business; Maintenance of Existence. Borrower (i) will do or
cause to be done all things necessary to preserve and to keep in full force and
effect its legal existence and all patents, licenses, rights, trade names, and
permits which are reasonably necessary for the continuance of its business, and
(ii) will continue to engage principally in the business in which it is engaged
on the Effective Date.

 

5.3. Maintenance of Collateral. Borrower will maintain the Collateral and its
various properties in good order and repair and, from time to time, make all
needful and proper repairs, renewals, replacements, additions and improvements
thereto so that the business carried on may be properly and advantageously
conducted at all times in accordance with prudent business management.

 

5.4. Notices. Borrower will promptly give notice to Bank of:

 

(a) The occurrence of any Event of Default hereunder or under any of the other
Loan Documents;

 

(b) The occurrence of any material casualty to any facility of Borrower;

 

(c) Any material adverse change or imminent material adverse change to the
financial condition of Borrower or any Subsidiary of which Borrower is aware;

 

(d) The occurrence of any litigation or proceedings that may involve a claim for
damages, injunctive relief, enforcement or other relief pending, being
instituted, levy, execution or other process being instituted by or against any
assets of Borrower in which damages of $50,000.00 or greater are sought or which
might otherwise materially adversely affect the continued conduct of Borrower’s
business prospects or operations.

 

5.5. Payment of Taxes; Liens. To the extent applicable, Borrower and each
Subsidiary will promptly pay, or cause to be paid, prior to any delinquency, all
taxes, assessments and other governmental charges which may lawfully be levied
or assessed (i) upon the income or profits of Borrower or a Subsidiary; (ii)
upon the Collateral or any other property, real, personal or mixed, belonging to
Borrower, or upon any part thereof; or (iii) any lawful claims for labor,
material and supplies which, if unpaid, might become a lien or charge against
any such property; provided, however, Borrower or Subsidiary, as the case may
be, shall not be required to pay any such tax, assessment, charge, levy or claim
so long as the validity thereof shall be actively contested in good faith by
proper proceedings; but provided further that any such tax, assessment, charge,
levy or claim shall be paid forthwith upon the commencement of proceedings to
foreclose any lien securing the same.

 

5.6. Indemnification of Bank. Borrower agrees to and shall indemnify Bank from
any liability, claim or losses resulting from the disbursement of proceeds of
the Note for payment of any payroll or employee benefits obligations of Borrower
and each Subsidiary, or for any

 

14



--------------------------------------------------------------------------------

Federal Social Security Taxes, Medicare Taxes, Federal Withholding Tax
obligations of Borrower in conjunction therewith, or in any way resulting from
the operation of Borrower’s business (the payment of all of which shall remain
Borrower’s sole obligation) and whether arising during or after the term of any
indebtedness of Borrower to Bank. This subsection shall survive the repayment of
any and all indebtedness of Borrower to Bank and shall continue in full force
and effect so long as the possibility of any liability, claim or loss exists.

 

5.7. Insurance of Properties. Borrower will use commercially reasonable efforts
to keep its business and properties and all inventory and equipment used in the
operation of its business adequately insured at all times by responsible
insurance companies against the risks and in at least the amounts of coverage
currently covered by the property policy described on the certificate of
insurance attached to the Disclosure Schedule and deliver to Bank annually upon
renewal and/or replacement of each such policy and, as from time to time
otherwise requested by Bank, a certificate of such company or successor
underwriter, if any, setting forth the nature of the risks covered by such
insurance, the amount carried with respect to each risk, the name of the insurer
and naming Bank as additional/loss payee/additional insured.

 

5.8. Pay Bank’s Expenses; Approval of Bank’s Attorneys. Borrower covenants and
agrees to pay the following costs incurred by Bank in connection with Advances
contemplated hereunder and expenses of Bank with respect thereto: recording
and/or filing costs, documentary stamps, surtax and other revenue fees, escrow
fees and similar items. All Closing papers, loan documents and other legal
matters shall be subject to the reasonable approval of Bank’s counsel.

 

5.9. ERISA Compliance. Borrower hereby agrees to comply with the requirements of
ERISA with respect to each employee benefit plan maintained by Borrower, and
shall promptly notify Bank of (i) the occurrence of any event which could cause
the termination, in whole or in part, of any defined benefit plan; (ii) any
violation of ERISA with respect to any employee benefit plan; and (iii) the
occurrence of any Reportable Event.

 

5.10. Regulatory Compliance. The Borrower will maintain in good standing in all
material respects with respect to, all governmental consents, approvals,
licenses, authorizations, permits, certificates, inspections and franchises
necessary to continue to conduct its business as heretofore or proposed to be
conducted by it and to own or lease and operate its business and the properties
as now owned or leased by it.

 

5.11. Changes in Ownership. Borrower agrees to immediately report to Bank the
following: if Francis E. O’Donnell, Jr. either (i) is no longer an officer and
director of Borrower or (ii) if the beneficial ownership of the voting
securities of Borrower held by Francis E. O’Donnell, Jr. fall below 25%. For
purposes of this Section 5.11, all percentages shall be computed on a fully
diluted basis, treating all shares of common stock reserved by the Borrower for
issuance pursuant to warrants, subscriptions, and any stock option plan
described in the Borrower’s 10-K as issued.

 

5.12. Account Relationship. Borrower shall maintain its primary operating
deposit account with Bank.

 

15



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

 

Borrower covenants and agrees, effective the date of this Agreement until
payment in full of the loan or loans contemplated hereunder, unless Bank shall
otherwise consent in writing, as follows:

 

6.1. Prohibition of Fundamental Changes; Sale of Assets, Merger; Dissolution,
Etc. Borrower will not, directly or indirectly, enter into any transaction of
merger or consolidation, or transfer, sell, assign, lease or otherwise dispose
of all or substantially part of its properties necessary for the proper conduct
of its business (excluding the sale of inventory in the ordinary course of
business), or wind up, liquidate or dissolve, or agree to do any of the
foregoing.

 

6.2. Minimum Cash Balances to Total Liabilities. The Minimum Cash Balances to
Total Liabilities Ratio shall not fall below 2 to 1 at any time during the term
of the Facility.

 

6.3. Nature of Business. Borrower shall not change the nature of its primary
business, or enter into any new business or acquire any business, either of
which is substantially different from the business as conducted as of the
Effective Date.

 

6.4. Purpose of Borrowing. Use or permit the proceeds of the Facility to be used
for the purpose of reducing or carrying any margin security or for the purpose
of reducing or retiring any indebtedness which was originally incurred to
purchase or carry a margin security or for any other purpose which might
constitute this transaction a “purpose credit” within the meaning of Regulation
U, as now in effect or as it may hereafter be amended, and all such proceeds
shall be used for normal business purposes.

 

6.5. No Additional Debt to be Incurred by Borrower. Except with respect to (i)
borrowing under the Facility, (ii) existing debt heretofore disclosed to Bank by
Borrower and identified in the Borrower’s 10-K, and (iii) debt incurred by
Borrower in the ordinary course of Borrower’s business, including without
limitation Capitalized Leases) Borrower will not, without the prior written
consent of Bank (which consent shall not be unreasonably withheld, conditioned
or delayed), borrow from anyone except Bank either on an unsecured basis, or on
the security of any of the assets of Borrower, or permit any lien or encumbrance
to attach to any of the assets of Borrower or any of the equity ownership
interests in Borrower, or any levy to be made thereon or any financing statement
(except Bank’s financing statement) to be on file with respect thereto, or to
sell or offer to sell or otherwise transfer, encumber or impair the value of any
of Borrower’s assets or Borrower’s equity ownership interests or any interest
therein, or guarantee or otherwise become contingently liable for the obligation
of any other party.

 

6.6 No Payment on any Stockholder Obligation. Make any payment of principal or
accrued interest on any note or other obligation owed by the Borrower to any
shareholder of the Borrower or to any Subsidiary.

 

6.7 No Distributions. Except in connection with the contemplated distribution to
Borrower’s stockholders of rights to purchase from the Borrower interests in
Bioral Nutrient Delivery, LLC, a Delaware limited liability company and a
subsidiary of the Borrower (“BND”), as such distributions are described in that
certain Registration Statement on Form SB-1 of BND,

 

16



--------------------------------------------------------------------------------

filed with the Securities and Exchange Commission of February 25, 2003, as
amended, (the “SB-1”), Borrower shall make no payments, dividends or
distributions, either directly or indirectly or through any subsidiary, of any
cash or property to any of its shareholders or to any Subsidiary, provided that
nothing in this Section 6.8 shall prevent Borrower from paying compensation to
any person for the provision of services to Borrower in the ordinary course of
the Borrower’s business, or making advances or reimbursements for expenses
incurred by any person with respect to the Borrower’s business in the ordinary
course of the Borrower’s business.

 

6.8 No Transaction with Subsidiary. Except for each of the transactions between
the Borrower and BND or regarding BND which are described in the SB-1, without
the prior consent of Bank (i) no Subsidiary shall do business at any location of
Borrower, or use (whether pursuant to a lease or otherwise) any assets of
Borrower (including without limitation the Collateral) or enter into any
transactions with Borrower or (ii) Borrower shall not (directly or indirectly)
distribute or contribute any assets to any Subsidiary.

 

SECTION 7. EVENTS OF DEFAULT AND REMEDIES THEREFOR

 

7.1 Event of Default. If at any time when any amount remains outstanding on any
Facility, any one or more of the following (“Events of Default”) shall occur,
Bank may, at its option at any time thereafter, declare the indebtedness owed to
Bank by Borrower under the Line Facility Note, and this Agreement, and all other
obligations and indebtedness owed by Borrower to Bank, to be forthwith due and
payable, whereupon all such obligations and indebtedness, with accrued interest
thereon, whether contingent or direct, shall forthwith become due and payable,
without presentment, demand, protest or other notice of any kind from Bank, all
of which are hereby expressly waived; and, in addition, Bank may immediately
proceed to do all things provided for by law to enforce its rights hereunder and
to collect all amounts owing to Bank by Borrower, and automatically all
commitments to extend credit or to make Advances subsequent to the occurrence of
an Event of Default shall immediately terminate:

 

7.1.1. Payment of Indebtedness. Borrower fails to make payment of any principal,
interest, fee or other amount due on any obligation under the Loan Documents or
any other obligation of Borrower to Bank.

 

7.1.2. Payment of Other Obligations. Borrower defaults in the payment of
principal or interest in excess of $100,000 on any Debt (other than a Debt to
Bank) beyond any period of grace provided with respect thereto, or in the
performance of any other agreement, term or condition under which any such Debt
is created, if the effect of such default is to cause, or to permit the holder
or holders thereof to cause such Debt to become due prior to its stated
maturity, unless, in each case, the Borrower is contesting such payment in good
faith and notifies the Bank of such occurrence.

 

7.1.3. Default under other Loan Document. A default by Borrower in the
performance or observance of a material provision of any Loan Document (other
than a monetary default) if such default continues and is not cured for ten (10)
Business Days after the earlier of the Borrower becoming aware of such default
or the effective date of notice of such default by Bank to the Borrower.

 

17



--------------------------------------------------------------------------------

7.1.4. Legal Existence. Any act or omission leading to, or resulting in, the
termination, invalidation (total or partial), revocation, suspension,
interruption, or unenforceability of Borrower’s (i) legal existence, or (ii)
material rights, patents, licenses, franchises and permits, or the transfer or
disposition (whether by sale, lease, or otherwise) to any person or entity of
all or a substantial part of its property without Bank’s prior written consent.

 

7.1.5. Liquidation; Dissolution; Voluntary Bankruptcy. The liquidation or
dissolution of the Borrower, or the filing by the Borrower of a voluntary
petition or an answer seeking reorganization, arrangement, readjustment of its
or their debts or for any other relief under the United States Bankruptcy Code,
as amended, or under any other insolvency act or law, state or federal, now or
hereafter existing, or any other action of the Borrower indicating its consent
to, approval of or acquiescence in, any such petition or proceeding; the
application by the Borrower for, or the appointment by consent or acquiescence
of the Borrower of a receiver, a trustee or a custodian of the Borrower for all
or a substantial part of its property; the making by the Borrower of any
assignment for the benefit of creditors; the inability of the Borrower or the
admission by the Borrower in writing of its inability to pay its debts as they
mature; or the Borrower taking any corporate action to authorize any of the
foregoing.

 

7.1.6. Involuntary Bankruptcy. The filing of an involuntary petition against the
Borrower in bankruptcy or seeking reorganization, arrangement, readjustment of
its debts or for any other relief under the United States Bankruptcy Code, as
amended, or under any other insolvency act or law, state or federal, now or
hereafter existing; or the involuntary appointment of a receiver, a trustee or a
custodian of the Borrower for all or a substantial part of its property; or the
issuance of a warrant of attachment, execution or similar process against any
substantial part of the property of the Borrower, and the continuance of any of
such events for sixty (60) days undismissed or undischarged.

 

7.1.7. Adjudication of Bankruptcy. The adjudication of the Borrower as bankrupt
or insolvent.

 

7.1.8. Order of Dissolution. The entering of any order in any proceedings
against the Borrower decreeing the dissolution, divestiture or split-up of the
Borrower, and such order remains in effect for more than sixty (60) days.

 

7.1.9. Reports and Certificates. Any report, certificate, financial statement or
other instrument delivered to the Bank by any designated officer on behalf of
the Borrower pursuant to the terms of this Agreement or any of the other Loan
Documents is false or misleading in any material respect when made or delivered.

 

7.2 Remedies. Upon the occurrence of any Event of Default, without limiting any
other remedy available to the Bank, the Bank may take any or all of the
following steps:

 

7.2.1 Termination of Advances. Upon the occurrence of any Event of Default, the
Bank may refuse to make an Advance under the Facility and the Bank shall have no
further obligation to make any Advances as long as said Event of Default shall
continue uncured or unwaived. In the event that the Bank elects to terminate the
making of Advances as provided

 

18



--------------------------------------------------------------------------------

herein, the Bank shall give written notice of such election to Borrower, but the
failure of the Bank to give such notice or of the Borrower to receive such
notice shall in no way obligate the Bank to continue making Advances after the
occurrence of an Event of Default.

 

7.2.2 Acceleration and Set-off. Upon the occurrence of any Event of Default, and
at any time thereafter as long as the Event of Default is continuing, the Bank
may, upon five (5) days written notice, declare the entire principal and all
interest on the Advances and all obligations under the Loan Documents, and all
other indebtedness of the Borrower to the Bank, whether the Borrower’s liability
for payment thereof is primary or secondary, direct or indirect, sole, joint,
several or joint and several, or whether the indebtedness is matured or
unmatured, due or to become due, fixed, absolute or contingent, to be
immediately due and payable (without presentment, demand, protest or other
notice of any kind, all of which are expressly waived) and the Facility and all
such other indebtedness thereupon shall be and become immediately due and
payable, and the Bank may proceed to collect the same by foreclosure, at law, or
as otherwise provided in the Loan Documents and/or other instruments or
agreements signed by the Borrower. In addition, without limiting any other
rights of the Bank, whenever the Bank has the right to declare any indebtedness
to be immediately due and payable (whether or not it has so declared), the Bank
may set off against the indebtedness without notice any amounts then owed to the
Borrower by the Bank, as the case may be, in any capacity, whether due or not
due, including without limitation deposits, stocks, bonds and other securities
and other assets held in any custodial accounts, and the Bank shall be deemed to
have exercised its right to set off immediately at the time its right to such
election accrues.

 

7.2.3 Cumulative Remedies. All rights, remedies or recourse of the Bank under
this Agreement, the Note, or any other Loan Documents, at law, in equity or
otherwise, are cumulative, and exercisable concurrently, and may be pursued
singularly, successively or together and may be exercised as often as occasion
therefore shall arise. No act of commission or omission by the Bank, including,
but not limited to, any failure to exercise, or any delay, forbearance or
indulgence in the exercise of, any right, remedy or recourse hereunder or under
any other Loan Document shall be deemed a waiver, release or modification of
that or any other right, remedy or recourse, and no single or partial exercise
of any right, remedy or recourse shall preclude the Bank from any other or
future exercise of the right, remedy or recourse or the exercise of any other
right, remedy or recourse. No waiver or release of any such rights, remedies and
recourse shall be effective against the Bank unless in writing and manually
signed by an authorized officer on the Bank’s behalf, and then only to the
extent recited therein. A waiver, release or modification with reference to any
one event shall not be construed as continuing or constituting a course of
dealing, nor shall it be construed as a bar to, or as a waiver, release or
modification of, any subsequent right, remedy or recourse as to a subsequent
event.

 

7.2.4 No Liability. Whether or not the Bank elects to employ any or all remedies
available to it in the event of an occurrence of an Event of Default, the Bank
shall not be liable for the payment of any expenses incurred in connection with
the exercise of any remedy available to the Bank or for the performance or
non-performance of any obligation of the Borrower.

 

19



--------------------------------------------------------------------------------

SECTION 8. MISCELLANOUS

 

8.1. Course of Dealing; Supplemental Agreements. No course of dealing between
Bank and Borrower shall be effective to amend, modify or change any provision of
this Agreement. This Agreement may not be amended, modified, or changed in any
respect except by an instrument in writing signed by Bank and Borrower. Bank and
Borrower may, subject to the provisions of this Subsection 8.1, from time to
time enter into written agreements supplemental hereto for the purpose of adding
any provisions to this Agreement or changing in any manner the rights and
obligations of Bank and Borrower hereunder. Any such supplemental agreement in
writing signed by Bank and Borrower shall be binding upon Bank and Borrower.
Nothing contained herein shall be construed to modify the terms and provisions
relating to the indebtedness evidenced thereby, or any of the Loan Documents
relating thereto.

 

8.2. Waiver of Default. Bank may, upon written notice to Borrower, at any time
and from time to time, waive any Event of Default and its consequences, or any
default in the performance or observance of any conditions, covenant or other
term hereof and its consequences which shall have occurred hereunder. Any such
waiver shall be for such period and subject to such conditions as shall be
specified in any such notice. In the case of any such waiver, Borrower and Bank
shall be restored to their former positions prior to such default or Event of
Default and shall have the same rights as they had thereto, and any Event of
Default or default so waived shall be deemed to be cured and not continuing; but
no such waiver shall extend to any subsequent or other Event of Default or
default or impair any right consequent thereto.

 

8.3. Notices. All Notices, requests, demands to or upon the parties to this
Agreement shall be deemed to have been given or made when delivered by hand or
by facsimile (with printed confirmation of receipt), or the day following the
day mailed through Federal Express or another prepaid overnight courier service,
or within three (3) days of the date deposited in the United States mail,
postage prepaid by registered or certified mail, return receipt requested, or,
in the case of facsimile notice, when properly transmitted as described in this
Section 8.3, addressed as follows or to such other address as may be hereafter
designated in writing by one party to the other:

 

BORROWER:   BioDelivery Sciences International, Inc.     4419 W. Sevilla St.    
Tampa, FL 33629     Fax No.: (813) 831-2372     Attn: James A. McNulty, Chief
Financial Officer With a copy to:   Ellenoff Grossman & Schole LLP     370
Lexington Avenue, 19th Floor     New York, NY 10017     Fax No.: (212) 370-7889
    Attn: Barry I. Grossman, Esq.

 

20



--------------------------------------------------------------------------------

BANK:   Gold Bank     Gold Bank Plaza     601 North Ashley Drive     Tampa, FL
33602     Fax No. (813) 228-7657     Attn: Scott Zykoski

 

except in cases where it is expressly provided herein that such notice, request
or demand is not effective until received by the party to whom it is addressed.

 

8.4 No Waiver; Cumulative Remedies. No omission or failure of Bank to exercise,
and no delay in exercising by Bank of any right, power, or privilege hereunder
shall impair such right, power or privilege, shall operate as a waiver thereof
or be construed to be a waiver thereof; nor shall any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided in the Loan Documents are cumulative and not
exclusive of any rights or remedies provided by law, and the warranties,
representations, covenants and agreements made by Borrower therein shall be
cumulative, except in the case of irreconcilable inconsistency, in which case
the provisions of this Agreement shall control.

 

8.5 Reliance Upon, Survival of and Materiality of Representations and
Warranties, Agreements and Covenants. All representations and warranties,
agreements and covenants made by Borrower in the Loan Documents are material and
shall be deemed to have been relied upon by Bank, and shall survive the
execution and delivery of the Loan Documents and the making of the loan or loans
herein contemplated, and shall be deemed to have been made anew each time
Borrower requests an Advance under this Agreement.

 

8.6 Liens; Set Off by Bank; Adjustments. Borrower hereby grants to Bank a
continuing lien for all indebtedness of Borrower to Bank, whether created
hereunder, pursuant hereto, under this Agreement, the Note or otherwise, upon
any and all monies, securities and other property of Borrower and the proceeds
thereof, now or hereafter held or received by or in transit to Bank from or for
Borrower, and also upon any and all deposits (general or special) and credits of
Borrower, if any, at Bank, at any time existing. Upon the occurrence of any
Event of Default, Bank is hereby authorized at any time and from time to time,
without notice to Borrower, to set off, appropriate and apply any or all items
hereinabove referred to against all indebtedness of Borrower owed to Bank,
whether under this Agreement or otherwise, whether now existing or hereafter
arising, pursuant to such continuing lien.

 

8.7 Severability and Enforceability of Agreement. Should any one or more of the
provisions of the Loan Documents be determined to be invalid, illegal or
unenforceable in any respect as to one or more of the parties, the validity,
legality and enforceability of all remaining provisions nevertheless shall
remain effective and binding on the parties hereto and shall not be affected or
impaired thereby.

 

21



--------------------------------------------------------------------------------

8.8 Payment of Expenses, Including Attorneys’ Fees, and Taxes. Borrower agrees:

 

(a) to reimburse Bank for all its reasonable and customary out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement or modification to, this Agreement
or any other documents prepared and delivered in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable and customary fees and
disbursement of counsel to Bank;

 

(b) to pay or reimburse Bank for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, including after an Event of Default, or any other documents prepared
and delivered in connection herewith, including, without limitation, the
reasonable and customary fees and disbursements of counsel to Bank;

 

(c) to pay, indemnify and hold Bank harmless from any and all recording and
filing fees and any and all liabilities, including penalties, with respect to,
or resulting from any delay in payment stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, or any other documents
prepared and delivered in connection herewith; and

 

(d) to pay, indemnify and hold Bank harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
or reasonable out-of-pocket costs, expenses and disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of the Loan Documents. The agreements in this
subsection shall survive repayment of all other amounts payable hereunder or
pursuant hereto, now or in the future.

 

8.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Bank and Borrower and their respective successors, assignees or
transferees; and in the event of such transfer or assignment, the rights and
privileges herein conferred upon Bank shall automatically extend to and be
vested in the successor, assignee or transferee of Bank, except that Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Bank.

 

8.10 Governing Law. The validity, interpretation and enforcement of this
Agreement, of the rights and obligations of the parties hereto, and of the other
documents delivered in connection herewith, shall be governed by and construed
and interpreted in accordance with the laws of the State of Florida (other than
matters pertaining to the security interest granted herein which shall be
governed by the law of the State of Delaware).

 

22



--------------------------------------------------------------------------------

8.11 Title and Headings. The titles and headings preceding the text of the
preamble, preliminary statement, sections and subsections of this Agreement have
been inserted solely for convenience or reference and shall neither constitute a
part of this Agreement nor affect its meaning, interpretation or effect.

 

8.12 Complete Agreement. The Loan Documents contain the final, complete and
exclusive expression of the understanding of Borrower and Bank with respect to
the transactions contemplated by the Loan Documents and supersede any prior or
contemporaneous agreement or representation oral or written, by or between the
parties related to the subject matter hereof. The Facility constitutes the only
credit facility outstanding to Borrower from Bank.

 

8.13 Legal or Governmental Limitations. Anything contained in this Agreement to
the contrary notwithstanding, Bank shall not be obligated to extend credit or
make loans to Borrower in an amount in violation of any limitations or
prohibition provided by any applicable statute or regulation.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
Effective Date.

 

BANK:

 

BORROWER:

GOLD BANK, a Florida

 

BIODELIVERY SCIENCES

Banking corporation

 

INTERNATIONAL, INC.

   

a Delaware corporation

By:

 

/s/ Philip J. Zemel

--------------------------------------------------------------------------------

 

By:

 

/s/ James A. McNulty

--------------------------------------------------------------------------------

Print Name:

 

Philip J. Zemel

 

Print Name:

 

James A. McNulty

As its:

 

SVP

 

As its:

 

Sect./Treas./CFO

 

23



--------------------------------------------------------------------------------

EXHIBIT A

 

EQUIPMENT TERM PROMISSORY NOTE

 

$1,000,000.00    EFFECTIVE DATE: April 11, 2003      PLACE OF EXECUTION:
               

 

FOR VALUE RECEIVED, BIODELIVERY SCIENCES INTERNATIONAL, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of GOLD BANK, a
Florida banking corporation (“Lender”), with an address at 601 North Ashley
Drive, Suite 101, Tampa, Florida 33602, the principal sum of ONE MILLION AND
NO/100 DOLLARS ($1,000,000.00), together with interest thereon at the rate of
7.5% per annum from the Effective Date through the maturity of this obligation,
whether by acceleration or otherwise, as hereinafter provided. Principal and
interest hereunder shall be payable in lawful money of the United States of
America at the address of Lender which is specified above, or at such other
place as Lender may designate in writing. Interest shall be payable hereunder on
the 1st day of each calendar month commencing on May 1, 2003 through and
including October 1, 2003. Commencing on November 1, 2003 and on the 1st of each
calendar month thereafter until the Maturity Date, payments of principal shall
be payable in monthly installments in an amount necessary to fully pay the total
principal amount outstanding hereunder in forty eight (48) level payments as of
November 1, 2003, plus accrued interest thereon, as calculated by Lender in its
sole but reasonable discretion. . The entire unpaid principal indebtedness
evidenced by this Note, together with accrued and unpaid interest through the
date of payment, shall be due and payable on October 1, 2007 (the ”Maturity
Date”).

 

Borrower may prepay all or any portion of the outstanding principal balance of
this Note, without premium or penalty; provided however that any amounts so
prepaid may not be reborrowed. Each partial prepayment of the Note shall be
applied to principal payments in the inverse order of their maturity.

 

This Note is secured by a Security Agreement entered into by Borrower and Lender
on or about even date herewith (the “Security Agreement”).

 

If any payment is not received by Lender on the date on which it is due,
Borrower shall pay a late charge equal to five percent (5%) of the amount of
such payment, in order to compensate Lender for its loss of use of funds and for
the expense of handling the delinquency, which late charge must be received by
Lender with the payment then due.

 

Each payment in respect of the indebtedness evidenced by this Note shall be
applied first to charges owed by Borrower that are neither principal nor
interest, then to accrued interest and the balance, if any, on account of
principal. Notwithstanding any provision of this Note or the Security Agreement
to the contrary, the parties intend that no provision of this Note or the
Security Agreement be interpreted, construed, applied or enforced so as to
permit or require the payment or collection of interest in excess of the highest
rate of interest permitted to be paid or collected by the laws of the State of
Florida with respect to this transaction (the “Maximum Permitted Rate”). If,
however, any such provision is so interpreted, construed, applied or enforced,
then the parties intend: (i) that such provision automatically shall be deemed
reformed nunc pro tunc so as to require payment only of interest at the Maximum
Permitted Rate; and (ii) if interest payments in excess of such Maximum
Permitted Rate have been received, that the amount of such excess shall be
deemed credited nunc pro tunc in reduction of the then outstanding principal
amount of this obligation, together with interest at such Maximum



--------------------------------------------------------------------------------

Permitted Rate. In connection with all calculations to determine the Maximum
Permitted Rate, the parties intend: first, that all charges be excluded to the
extent they are properly excludable under the usury laws of the State of
Florida, as they from time to time are determined to apply to this obligation;
and, second, that all charges that may be “spread” in the manner provided by
Section 687.03(3), Florida Statutes, or any similar successor law, be spread in
the manner provided by such statute.

 

If any payment required under this Note is not received by Lender after the same
is due, without notice or demand, or if any other default under this Note or the
Security Agreement or any other loan document which evidences or secures this
loan (and shall continue beyond any applicable cure period for which provision
is made therein), then, at the option of Lender, the entire principal sum and
accrued interest shall become immediately due and payable without notice. Any
failure to exercise this option shall not constitute a waiver of the right to
exercise the same at any other time. Upon any such default, the outstanding
principal balance of this Note, together with accrued and unpaid interest, if
any, shall bear interest at the highest legal rate permissible under applicable
law from the date of such default until the entire obligation or any judgment
thereon is paid in full. All parties liable for the payment of this Note agree
to pay Lender its reasonable attorneys’ and legal assistants’ fees for the
services and expenses of counsel employed after maturity or default to collect
this Note (including any appeals relating to such enforcement proceedings), or
to protect or enforce the security hereof, whether or not suit be brought.

 

The remedies of Lender as provided herein and in the Security Agreement shall be
cumulative and concurrent, and may be pursued singly, successively or together,
at the sole discretion of Lender, and may be exercised as often as occasion
therefor shall arise. No act of omission or commission of Lender, including
specifically any failure to exercise any right, remedy or recourse, shall be
effective as a waiver thereof unless it is set forth in a written document
executed by Lender, and shall then be effective only to the extent specifically
recited therein. A waiver or release with reference to one event shall not be
construed as a bar to, or as a waiver or release of, any right, remedy or
recourse as to any other or subsequent event.

 

Any default by Borrower under any document which evidences or secures this loan,
including without limitation the Loan Agreement in favor of Lender dated on or
about even date herewith and the Security Agreement or other document executed
in connection therewith, shall also be a default under this Note.

 

Borrower hereby (a) waives demand, presentment for payment, notice of
nonpayment, protest, notice of protest and all other notices, filing of suit and
diligence in collecting this Note, in enforcing any security rights or in
proceeding against the Collateral (as defined in the Security Agreement); and
(b) agrees that Lender shall not be required first to institute any suit or to
exhaust any other remedies against Borrower, against any other person or party
which is or may become liable hereunder, or against the Collateral, in order to
enforce payment of this Note

 

Any future sureties, endorsers and guarantors of this Note (if any) hereby (a)
waive demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices, filing of suit and diligence in collecting this
Note, in enforcing any security rights or in proceeding against the Collateral
(as defined in the Security Agreement); (b) agree and consent to any
substitution, exchange, addition or release of any of the Collateral, and to the
addition or release of any party or person liable hereon, without notice,
consent or consideration; (c) agree



--------------------------------------------------------------------------------

that Lender shall not be required first to institute any suit or to exhaust any
other remedies against Borrower, against any other person or party which is or
may become liable hereunder, or against the Collateral, in order to enforce
payment of this Note; (d) agree and consent to any extension, rearrangement,
renewal or postponement of time of payment of this Note and to any other
indulgence with respect hereto without notice, consent or consideration; and (e)
agree that, notwithstanding the occurrence of any of the foregoing (except the
express written release by Lender of any such person or party), they shall be
and remain jointly and severally, directly and primarily, liable for all sums
due under this Note and the Security Agreement.

 

This Note shall be construed and enforced in accordance with the laws of the
State of Florida. As used herein, the words “Borrower” and “Lender” shall be
deemed to include Borrower and Lender as defined herein and their respective
heirs, personal representatives, successors and assigns.

 

BIODELIVERY SCIENCES

INTERNATIONAL, INC.

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Print Name:

As its:

 

STATE OF                                        )     ) ss. COUNTY OF
                                   )

 

THE FOREGOING INSTRUMENT was acknowledged before me this              day of
April, 2003, by                     , as                      of Biodelivery
Sciences International, Inc. who is personally known to me or who has produced
                     as identification, on behalf of Biodelivery Sciences
International, Inc.

 

   

--------------------------------------------------------------------------------

   

Print Name:

--------------------------------------------------------------------------------

   

Notary Public

(NOTARY SEAL)

       

My commission expires:                          

   

Commission No.                                        